DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 5, and 10: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “a Latin character conversion apparatus comprising: code association means for associating each of a plurality of character keys assigned with Latin characters among a plurality of keys included in a keyboard with any of a plurality of character codes established by a character encoding scheme of Unicode Standard with respect to characters different from the Latin characters; character association means for associating the character code with a relevant code being another one of the character codes; code conversion means in response to an instruction by a user that instructs any of the plurality of character keys for determining the character code associated with the instructed character key by the code association means as a conversion candidate; and character conversion means in response to an instruction by the user that instructs the character key serving also as a conversion key of the plurality of character keys with the conversion candidate determined, for converting the conversion candidate into the relevant code associated with the conversion candidate by the code association means”.

Claims 2-4, 7-9, and 11-13 are allowed because of their dependency on the allowed base claim respectively.

The closest prior art:
Joto (US 5973675) teaches an information processing apparatus is capable of using more than one type of keyboard with a single keyboard controller without increasing the production cost. In a keyboard matrix, a key scanning line C0 is arranged so that the key scanning line C0 is only connected to any one of key return lines R0 to R7 through a key switch having a key switch number G01. The key switch number G01 is assigned for the key [F1] which is common to keyboards having different key arrangements. However, fails to disclose the subject matter as recited above in independent claims.

Wu (US 20090153372) teaches a method of transmitting key codes of hot keys from a number pad, the number pad includes at least one hot key and several key code sets corresponding to the hot keys. Each key code set has key codes formed and edited according to a first key code conversion table and a predetermined sequence. When a hot key is pressed, the number pad transmits all key codes to an electronic device according to the predetermined transmitting sequence. The key codes are converted into characters corresponding to the first key code conversion table according to the first key code conversion table, and also into characters corresponding to the second key code conversion table according to the second key code conversion table in a second encoding format, such that the electronic device produces expected conversion results. However, fails to disclose the subject matter as recited above in independent claims.

Kim (US 20070110222) teaches a target word or phrase can be inputted effectively using an index and applying a full input method(FIM). Moreover, this inventions shows an example in which a (language restricted) concurrent input method(CIM) is applied effectively. In addition, this invention proposes an input system for inputting various characters by combination of a long stroke of a specific button and a repeat stroke of the specific button, or by combination of a long stroke of a specific button and a repeat stroke of a control button. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622